Citation Nr: 0835959	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-38 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from July to December 1979, 
and from May 1982 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the RO.  

As the veteran perfected an appeal to the initial rating 
assigned following the April 2004 grant of service connection 
for PTSD, the Board has characterized this issue in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

In May 2007, the Board remanded this claim so that additional 
development of the evidence could be conducted.  

As discussed hereinbelow, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.  



REMAND

As noted, this claim was last remanded in May 2007.  
Unfortunately, the Board finds that remand is again 
necessary.

Pursuant to the Board's May 2007 remand, the veteran was to 
be afforded a VA psychiatric examination.  This examination 
took place in May 2008.  PTSD was diagnosed.  A Global 
Assessment of Functioning (GAF) scale score of 50 was 
supplied.  

A review of the May 2008 VA examination report shows that the 
veteran informed the examiner that he currently saw a private 
psychiatrist in Goldsboro, North Carolina.  He added that he 
had been in receipt of such treatment every two months for 
the past six years.  

A letter, dated in July 2003, and from a private physician 
affiliated with Goldsboro Psychiatric Clinic, P.A., in 
Goldsboro, North Carolina, shows that he examined the veteran 
at that time.  A diagnosis of PTSD was supplied, as was a GAF 
scale score of 30.  

It is not certain to the Board that this named private 
physician is the same one referred to by the veteran at his 
May 2008 VA examination, though the Board finds that this may 
certainly be possible.  

Regardless, the treatment records from Dr. Hoeper are not on 
file, nor have any private psychiatric-based treatment 
records been associated with the record from any other 
physician who practices in Goldsboro, North Carolina.  

As the veteran has notified VA of his being privately treated 
for his PTSD on a somewhat regular basis for the past six 
years (see May 2008 VA PTSD examination report), an effort to 
obtain these records must be undertaken.  

As these private medical records may contain information 
critical to the matter at hand, 38 C.F.R. § 3.159(c) (2007) 
mandates that VA assist in obtaining such records.  

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide a medical 
authorization for release of records from 
the private treating physician he named 
in the course of his May 2008 VA PTSD 
examination.  This private psychiatrist, 
claimed the veteran, practiced in 
Goldsboro, North Carolina.  In so 
completing the release of records 
authorization the veteran should provide 
the complete name and address of this 
physician.  

The RO should then attempt to obtain all 
treatment records from this named private 
psychiatrist.  All records that are 
secured must be associated with the 
claims file.  

If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and request that 
they provide a copy of the outstanding 
medical records for review.  

2.  Thereafter, following completion of 
any indicated development, the RO should 
readjudicate the instant claim.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

